DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, on lines 23 and 27-28, change “the first and second maneuvering arms” to “the first and second movable arms” (i.e. for consistent terminology). 
In claims 23-24, on lines 3-4, change “the first and second maneuvering arms” to “the first and second movable arms” (i.e. for consistent terminology).

Reasons for Allowance
Claims 1-14 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “A device for supporting and positioning an independent endoscope maneuvering system, the device connectable to a fixed support, the device comprising: a first moveable arm; an endoscope maneuvering system support platform at a distal end of said first moveable arm, said endoscope maneuvering system support platform rotatable relative to the first moveable arm at a first joint characterized by a first axis of rotation, said endoscope maneuvering system support platform having a longitudinal axis and being connectable to said independent endoscope maneuvering system and configured to fixedly hold said independent endoscope maneuvering system; a second moveable arm at a proximal end of said first moveable arm, said first moveable arm rotatable relative to the second moveable arm at a second joint characterized by a second axis of rotation parallel to the first axis of rotation, said first and second moveable arms and said endoscope maneuvering system support platform configured to position and orient said independent endoscope maneuvering system; and a base connector at a proximal end of said device, said base connector comprising at least one base-end jointed connection to said second movable arm, said base connector fixedly connectable to said fixed support; wherein the endoscope maneuvering system support platform and the first and 2Customer No.: 31561 Docket No.: 123659-US-PA-PCT Application No.: 14/650.315 second moveable arms are moveable relative to the first and second joints between a compact position in which the first and second axes of rotation are parallel to each other and in which the longitudinal axis of the endoscope maneuvering system support platform is parallel to longitudinal axes of the first and second maneuvering arms, and an extended position in which the first and second axes of rotation are parallel to each other and in which the longitudinal axis of the endoscope maneuvering system support platform extends angularly to a longitudinal axis of at least one of the first and second maneuvering arms; further wherein said independent endoscope maneuvering system is attachable to and releasable from said endoscope maneuvering system support platform, said device is configured to maintain said independent endoscope maneuvering system in a state of quasistatic dynamic equilibrium during maneuvering of the at least one moveable arm, said maintaining by adjustment of the position and orientation of the joints; wherein the first moveable arm includes an upper surface, and wherein in the compact position the endoscope maneuvering system support platform is disposed above the upper surface” (underlined for emphasis) is neither disclosed or taught by any of the other prior art of record. The closest prior art of record is Moll (US 2011/0238083). Moll discloses a support assembly (see figure 3) with a first movable arm (36, figure 3), a second movable arm (36, figure 3), an endoscope maneuvering system support platform (16, figure 3), and a base connector (see 26, figure 3). The arms and endoscope maneuvering system support platform are connected to each other by joints (see 34, figure 3). A base connector (26, figure 3) is connected to the second movable arm with a joint (34, figure 3). However, Moll does not teach “wherein the first moveable arm includes an upper surface, and wherein in the compact position the endoscope maneuvering system support platform is disposed above the upper surface”. 
	Since none of the other prior art of record explicitly teaches or fairly suggests alone or in combination, the combination of elements/steps in claim 1 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 12, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795